Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on January 26, 2022 is acknowledged.
3.	Claims 31-49 are pending in this application.


Priority
4.	Applicant claims foreign priority to CHINA 10804078.2 (9/8/2017). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 9/22/2017 (PCT/CN2017/102856) until the foreign priority date is perfected. 

Restriction
5.	Applicant’s election of Group 1 (claims 31-42) in the reply filed on January 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 43-49 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 31-42 are examined on the merits in this office action.
Sequence Non-compliance

6.	This application is objected to because the amino acid sequences on Figure 5B are not associated with a sequence identifier (a SEQ ID NO). All sequences longer than four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. See MPEP § 2421-2422. Applicant has not filed a sequence listing.

Objections
7.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, Figure 5B of instant specification US 2020/0297798 A1 disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
the X and Y axes of Figures 3-4 and 11 are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
9.	Claims 33 and 39 are objected to for the following minor informality: claims 33 and 39 contain the acronym “CRM1”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., chromosome region maintenance 1 (CRM1). The abbreviations can be used thereafter.
Rejections
35 U.S.C. 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Regarding claims 35 and 41, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


35 U.S.C. 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

14.	Claims 31-33, 35-39 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claims 31 and 37 are broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any class compounds that interact with an aromatic amino acid in the RNA binding groove. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description 
The specification is limited to the compound naproxen and naproxen derivatives. 

    PNG
    media_image1.png
    264
    305
    media_image1.png
    Greyscale
. The specification discloses: 
    PNG
    media_image2.png
    383
    320
    media_image2.png
    Greyscale
. The working example describes the compound naproxen binding to influenza A virus nucleoprotein/ influenza B virus nucleoprotein (ANP/BNP) (see Example 4). The working Example 5 describes the effects of naproxen on replication of influenza A and B 
The specification defines the products and compositions required to practice the claimed invention broadly and solely in terms of their function, and the specification provides no guidance for identifying appropriate products and compositions. Such "reach-through" claims were addressed by the Federal Circuit in University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886 (Fed. Cir. 2004). See M.P.E.P. § 2163.
Regarding the written description requirement in reach-through situations, the CAFC wrote, "While it is true that this court and its predecessor have repeatedly held that claimed subject matter ‘need not be described in haec verba’ in the specification to satisfy the written description requirement…it is also true that the requirement must still be met in some way so as to ‘describe the claimed invention so that one skilled in the art can recognize what is claimed.’ Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 963 at 968 (63 USPQ2d 1609) (Fed. Cir. 2002). We have further explained that:
[T]he appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. … A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. [Regents of the Univ. of Cal. v.] Eli Lilly [& Co., Inc.], 119 F.3d [1559,] 1568 [43 USPQ2d 1398] [(Fed. Cir. 1997) ("Lilly")] … . The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Id.
Enzo, 323 F.3d at 968. Similarly, for example, in the nineteenth century, use of the word "automobile" would not have sufficed to describe a newly invented automobile; an viz., a chassis, an engine, seats, wheels on axles, etc. Thus, generalized language may not suffice if it does not convey the detailed identity of an invention." Rochester, 358 F.3d at 1892.
In sum, the instant specification does not provide any guidance that would steer the skilled practitioner toward COMPOUNDS OR COMPOSITIONS that can be used to carry out the claimed methods -- an essential element of every claim of the application -- and has not provided evidence that any such COMPOUNDS OR COMPOSITIONS were otherwise within the knowledge of a person of ordinary skill in the art at the relevant time. The disclosure is broad and vague and does not define any particular COMPOUND OR COMPOSITION that would facilitate the claimed EFFECT OF METHOD. 
Whether a few SPECIES are known in the art is not the issue; the cited claims are drawn to methods comprising administering any SPECIES, including those known and those yet to be identified. Applicant provides no guidance for identifying additional SPECIES except by trial-and-error screening: WHERE IN SPEC. The cited claims are drawn in part to a method for DOING SOMETHING comprising administering an unspecified THING to patients.
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds." Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ... ." Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular THING encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404). 
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, NO, ONE, OR A FEW SPECIES are disclosed. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error) is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will 

35 U.S.C. 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 31-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparros-Wnaderley et al (US 2013/0178448, same as machine English translation for CN102858333, used and enclosed in the previous office action) as evidenced by Lejal et al (Antimicrobial Agents and Chemotherapy, 2013, 57(5): 2231-2242).
18.	Caparros-Wnaderley et al teach a method of treating influenza virus (see paragraph [0002]) with non-steroidal anti-inflammatory drugs (NSIAD) or derivatives thereof (see paragraphs [0016]-[0017]), wherein the NSAID derivative may include 
Furthermore, with respect to “wherein the compound inhibits or blocks interaction between influenza virus nucleoprotein and CRM1 (claims 33 and 39)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features. Here, the wherein clause recites an end result of administering the compound to the subject. Therefore, meets the limitation of instant claims 33 and 39. 
Furthermore, as evidenced by Lejal et al, “the predicted naproxen binding sites were tested using the Y148A, R152A, R355A, and R361A proteins carrying single point mutations (see abstract), meeting the limitation of instant claims 32 and 38. 
With respect to the limitation in the preamble of claim 37, “A method for inhibiting the nuclear export of influenza virus nucleoprotein, comprising administering a compound to a subject in need thereof..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
.

19.	Claims 31-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slama Schwok et al (US 2014/0163107).
20.	Slama Schwok et al teach a pharmaceutical composition for treating viral infections by an influenza type A virus, includes a compound capable of acting an inhibitor of the binding of the viral RNA to the nucleoprotein of influenza type A viruses (see abstract, for example). Slama Schwok et al teach that the compound is naproxen and naproxen derivative (see paragraph [0070]), meeting the limitation of instant claims 34 and 40. Slama Schwok et al teach that the subject is a mammalian, preferably a human, infected by an influenza virus (see paragraph [0074]), meeting the limitation of instant claims 35 and 41. Slama Schwok et al teach that the composition can be in a form which can be administered by parenteral route (see paragraph [0202]). Slama Schwok et al teach that the compound having the property of acting an inhibitor of the attachment of the viral RNA to the nucleoprotein of the type-A influenza viruses, said compound having the property of binding to the binding domain of the viral RNA to the nucleoprotein of the type-A influenza viruses (see paragraph [0206]). Slama Schwok et al teach a method of treating an infection by an influenza virus or a type-A influenza virus, the method comprising administering a therapeutically effective quantity of a composition to the said subject (see paragraph [0213]), meeting the limitation of instant claims 31, 36-37 and 42. Slama Schwok et al teach that the amino acids R361 and 
Furthermore, with respect to “wherein the compound inhibits or blocks interaction between influenza virus nucleoprotein and CRM1 (claims 33 and 39)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular 
With respect to the limitation in the preamble of claim 37, “A method for inhibiting the nuclear export of influenza virus nucleoprotein, comprising administering a compound to a subject in need thereof..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Since the reference teaches ALL of the active method steps, i.e., administering naproxen to a person suffering from influenza viruses and influenza type-A, the reference anticipates instant claims 31-42.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654